Name: EFTA SURVEILLANCE AUTHORITY DECISION No 195/94/COL of 30 November 1994 concerning additional guarantees relating to turkey rhinotracheitis/swollen head syndrome for poultry destined to certain EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-12-31

 Avis juridique important|E1994C0195EFTA SURVEILLANCE AUTHORITY DECISION No 195/94/COL of 30 November 1994 concerning additional guarantees relating to turkey rhinotracheitis/swollen head syndrome for poultry destined to certain EFTA States Official Journal L 383 , 31/12/1994 P. 0047 - 0049EFTA SURVEILLANCE AUTHORITY DECISION No 195/94/COL of 30 November 1994 concerning additional guarantees relating to turkey rhinotracheitis/swollen head syndrome for poultry destined to certain EFTA States THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC, hereinafter referred to as 'the Poultry Act'), and in particular Article 14 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol I, Article 1 (c) thereof,Whereas Finland, as stated in a letter dated 11 April 1994, and Sweden, as stated in a letter dated 14 December 1993 consider their territories to be free of turkey rhinotracheitis/swollen head syndrome for poultry (TRT/SHS) and vaccination against RTR/SHS has been prohibited for more than a year;Whereas Finland and Sweden have submitted documentation to the EFTA Surveillance Authority as provided for in Article 14 (1) of the Poultry Act;Whereas Finland and Sweden have undertaken to monitor the situation by annual surveys and to submit a report to the EFTA Surveillance Authority annually of the findings concerning TRT/SHS;Whereas the authorities of Finland and Sweden apply for national movement of poultry rules at least equivalent to those foreseen in this Decision;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States or regions thereof which are themselves regarded as free from TRT/SHS;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Poultry (Gallus domesticus and turkeys) and hatching eggs thereof coming from an EFTA State or EC Member State or region thereof which has not been granted additional guarantees, with regard to turkey rhinotracheitis/swollen head syndrome (TRT/SHS), pursuant to Article 14 of the Act referred to in point 4 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (Council Directive 90/539/EEC) and destined to an EFTA State or region thereof referred to in the Annex (A) to this Decision, must fulfil the following conditions:1.1. Hatching eggs must come from flocks which:- have not been vaccinated against TRT/SHS,- have been serologically tested during the last 12 months against TRT/SHS, and the test results have shown with 95 % probability that the prevalence of antibodies to TRT/SHS is less than 5 %,and- have shown no clinical, serological or pathological signs of TRT/SHS according to official information during the last 12 months.1.2. Day-old chicks must:- not have been vaccinated against TRT/SHS,- come from flocks satisfying the conditions in 1.1,and- come from a hatchery where working practices ensure that such eggs are incubated at completely separate times and locations from eggs not satisfying the conditions in 1.1.1.3. Breeding and productive poultry must:- not have been vaccinated against TRT/SHS,- come from an establishment where no vaccination against TRT/SHS has been carried out during the last 12 months preceding consignment,- have been isolated for 14 days before consignment under the supervision of the official veterinary and at the site of isolation, no poultry must have been vaccinated against TRT/SHS, and no poultry must have entered during the isolation period,- come from an establishment where according to official information no clinical, serological or pathological signs of TRT/SHS have been observed the last 12 months,and- have been serologically tested during the isolation period against TRT/SHS, and the test results have shown with 95 % probability that the prevalence of antibodies to TRT/SHS is less than 5 %,1.4. Slaughter poultry must be transported directly to the slaughterhouse.2. The health certificate provided for in Annex IV of the Poultry Act must be completed by the following for poultry and hatching eggs sent to an EFTA State or region thereof referred to in the Annex (A) to this Decision.'poultry or hatching eggs in accordance with EFTA Surveillance Authority Decision No 195/94/COL of 30 November 1994 concerning additional guarantees relating to turkey rhinotracheitis/swollen head syndrome for poultry destined to certain EFTA States referred to in the Annex (A) to the same Decision:'3. The EFTA States referred to in the Annex shall submit to the EFTA Surveillance Authority an annual report of its monitoring of the situation with regard to TRT/SHS. This report shall be submitted at the latest on 1 April, the following year.4. This Decision shall enter into force on 1 December 1994.5. This Decision is addressed to the EFTA States.6. This Decision shall be authentic in the English language.Done at Brussels, 30 November 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX A. Regions free of TRT/SHS which do not permit vaccination Finland: all regionsSweden: all regions